Citation Nr: 0934957	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability.

2.  Entitlement to service connection for ganglion cysts, 
bilateral wrists.  

3.  Entitlement to service connection for a kidney 
disability.  

4.  Entitlement to service connection for epididymitis.  

5.  Entitlement to service connection for peripheral 
neuropathy.  

6.  Entitlement to service connection for a bilateral ankle 
disability.  

7.  Entitlement to service connection for a lung disability, 
to include asbestosis.  

8.  Entitlement to service connection for a bilateral knee 
disability.  

9.  Entitlement to service connection for bilateral hearing 
loss.  

10.  Entitlement to service connection for bilateral 
tinnitus.  

11.  Entitlement to service connection for a back disability.  

12.  Entitlement to service connection for sinusitis.  

13.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from June 1971 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied claims for service 
connection for a bilateral wrist condition, a ganglion cyst, 
a kidney condition, epididymitis of the groin, peripheral 
neuropathy, a bilateral ankle condition, "asbestosis (lung 
condition)," a bilateral knee condition, bilateral hearing 
loss, bilateral tinnitus, a spinal condition, sinusitis, and 
sleep apnea.  

In February 2009, the Veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has testified that he is receiving disability 
benefits from the Social Security Administration (SSA).  See 
also November 2007 statement from the Office of Personnel 
Management.  The SSA's records are not currently associated 
with the C-file.  On remand, the administrative decision by 
SSA, along with the medical evidence relied upon, must be 
obtained and associated with the claims folder.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  

A statement from S.D.H., M.D., dated in February 2008, shows 
that this physician asserts that the Veteran has a bilateral 
wrist disability, a ganglion cyst of both wrists, a bilateral 
ankle disability, "asbestosis (lung condition)," a 
bilateral knee disability, bilateral hearing loss, a spinal 
condition, sinusitis, and sleep apnea, which "resulted from 
his duties as a Boiler Technician."  

Based on this statement and the most recent terminations from 
the courts, the Board believes that a VA examination is now 
warranted.  The Court has stated that the VA's statutory duty 
to assist a veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, VA has not yet afforded the Veteran an 
examination, or obtained etiological opinions.  On remand, 
the veteran should be scheduled for the appropriate 
examinations, and opinions should be obtained as to whether 
it is at least as likely as not that the Veteran's bilateral 
wrist disability, ganglion cysts of the bilateral wrists, 
bilateral ankle disability, lung disability, bilateral knee 
disability, bilateral hearing loss, back disability, 
sinusitis, and/or sleep apnea, if shown, were caused by his 
service.  

With regard to the claim for asbestosis, there is no specific 
statutory guidance with regard to asbestos-related claims, 
nor has the Secretary promulgated any regulations in regard 
to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting asbestos exposure.  The 
date of this amended material is December 13, 2005.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze an appellant's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  

The Manual defines "asbestos" as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

Finally, it is noted that the Veteran's service personnel 
file has been obtained, however, they are on microfiche.  
These records should be converted into paper form.  

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision awarding or 
denying benefits to the Veteran, as well 
as all supporting medical documentation 
that was utilized in rendering the SSA's 
decision.  

2.  Print into hard copy form all records 
included in the microfiche located in the 
claims file. 

3.  The RO should schedule the Veteran 
for the appropriate examinations.  An 
audiological examination may be needed to 
address the Veteran's hearing loss and 
tinnitus claim (e), and a general medical 
examination will be needed to address all 
other claims.   

With regard to the claim for asbestosis, 
the examiner should elicit a history from 
the Veteran regarding his exposure to 
asbestos during service, and a full post-
service employment history, to include 
any exposure to asbestos after service.  

With regard to the claims for bilateral 
hearing loss, and bilateral tinnitus, a 
complete history of acoustic trauma/noise 
exposure and perceived hearing loss 
symptoms in service and post-service 
should be obtained from the Veteran.  

The examiner(s) should express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any: 

a) bilateral wrist disability, 
b) ganglion cysts of the bilateral 
wrists, 
c) bilateral ankle disability, 
c) lung disability, to include 
asbestosis, 
d) bilateral knee disability, 
e) bilateral hearing loss and tinnitus,
f) back disability, 
g) sinusitis, and/or 
h) sleep apnea, if found, had their onset 
in, or were otherwise caused by his 
service from June 1971 to February 1974.  

The claims file must be provided to the 
examiner in connection with the 
examination(s), and the examiner(s) 
should indicate that the claims file has 
been reviewed.

4.  The RO is asked to carefully review 
the record to insure that all claims have 
been addressed within the VA examinations 
reports (claims A to H).  

5.  The RO should then readjudicate all 
of the issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




